NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0491-15T4


ANA COLON,

              Plaintiff-Appellant,

v.

TOYS "R" US-DELAWARE, INC.,
improperly pled as TOYS R US,

          Defendant-Respondent.
_____________________________________________

              Argued November 15, 2016 – Decided March 29, 2017

              Before Judges Suter and Guadagno.

              On appeal from the Superior Court of New
              Jersey, Law Division, Union County, Docket
              No. L-0952-14.

              Robert A. Conforti argued the cause for
              appellant (Rinaldo Law Offices, attorneys;
              Mr. Conforti, of counsel; Richard P.
              Rinaldo, on the briefs; Jeff Thakker, of
              counsel and on the briefs).

              Seth Malkin argued the cause for respondent
              (Levin & Malkin, attorneys; Mr. Malkin, on
              the brief).

PER CURIAM
    Plaintiff Ana Colon appeals from a Law Division order

granting summary judgment in favor of defendant Toys "R" Us-

Delaware, Inc. and dismissing her complaint with prejudice.        We

affirm.

    On April 20, 2012, plaintiff was shopping in one of

defendant's stores with her nine-year-old nephew.     After

selecting a toy for the child, plaintiff entered the check-out

lane.     Plaintiff briefly left the lane to get an ice cream for

her nephew from a nearby self-service refrigerator.    As she was

returning to the lane, plaintiff slipped and fell.

    Assistant store manager Yorel Simmons saw plaintiff fall

and helped her up.    After cleaning the floor area where

plaintiff fell, Simmons rang up her purchase.    Simmons then

prepared an incident report regarding the accident.    Plaintiff

stated that she "fell on the floor, because something on the

floor was wet[] or someone spit on the floor."    Simmons stated

that plaintiff "slipped on the floor" and noted that there was

liquid on the floor from a previous customer.    Simmons had

inspected the area about five minutes earlier and observed that

the spilled liquid did not come from an item sold in the store.

Simmons noted that a "previous guest had some liquid in a bottle

that spilled after she left."



                                  2                           A-0491-15T4
    Plaintiff did not seek immediate medical attention and did

not see a doctor until after she consulted with counsel who

referred her to one in July or August 2012.

    Plaintiff filed this action asserting a negligence claim,

alleging defendant failed to exercise proper care and caused a

dangerous and hazardous condition to exist which was the

proximate cause of plaintiff's injury.

    In a sworn statement, Simmons said he observed "a customer

with a small child who had a cup with liquid inside" which

"might have spilled on the ground."   Simmons maintained that

when he inspected the area "a couple of minutes prior to the

accident," he "did not see any liquid on the ground."   After

plaintiff's fall, Simmons noticed a "small puddle" approximately

six inches in length, which he described as "clear," but

otherwise was "not sure what it was."

    Plaintiff testified at a deposition that she thought she

slipped on bubble-blowing liquid, because it was "shiny" and

"seemed like little bubbles."   Defendant sold bottles of bubble-

blowing liquid in the store at the time of plaintiff's accident.

However, plaintiff did not see any open bottles or containers on

the floor where she fell, and admitted that she did not know how

the liquid got on the floor or how long it had been there.



                                3                          A-0491-15T4
    Simmons testified that a child waiting in line in front of

plaintiff was holding juice in a "pouch."       Simmons acknowledged

that this was inconsistent with the observation he made in his

incident report and subsequent statement, but he believed that

the child was holding a pouch and not a cup or a bottle.

Simmons did not know where the liquid came from but believed the

child in the carriage in front of plaintiff spilled juice,

although he did not witness the child, or anyone else, spill any

liquid.

    Defendant moved for summary judgment, arguing that

plaintiff did not establish a negligence claim because she

failed to prove that defendant had notice of the spilled liquid

before plaintiff slipped on it.       Plaintiff opposed the motion,

arguing that Simmons' statement that "[t]he previous guest had

some liquid in a bottle that spilled" was sufficient evidence

for a rational jury to find that Simmons was on notice that

another customer had spilled the liquid, and thus, his failure

to warn plaintiff of the spill was negligent.

    Plaintiff also argued the mode-of-operation rule should

apply to raise an inference of negligence because defendant's

store had a "refreshment area" from which customers retrieved

ice cream and soft drinks to consume around the store, creating

slip and fall hazards like the one plaintiff was injured by.

                                  4                           A-0491-15T4
    On August 20, 2015, Judge Kenneth J. Grispin granted

defendant's motion for summary judgment, agreeing that plaintiff

did not establish the notice element.   The court was not

persuaded that a rational factfinder could infer from Simmons

report alone that Simmons had notice of the spill before

plaintiff slipped on it.   Furthermore, the judge declined to

apply the mode-of-operation rule because plaintiff failed to

         show a nexus between the method or manner in
         which [d]efendant's business is operated when
         extending products to the public and the harm
         alleged to have caused her injury. There has
         been no testimony that the substance she
         slipped on was the result of a spilled drink,
         ice cream, or water. Further, there has been
         no evidence showing that [d]efendant's store
         was prone to having spillage of this type, or
         that the area in question was ill-kept.

    On appeal, plaintiff maintains that because defendant's

store allows self-service of "soda, water, ice cream and bubble-

blowing products throughout the premises" the proprietor is on

constructive notice of slip-and-fall hazards at its premises.

Alternatively, plaintiff maintains that "even without the mode

of operation rule, there was a genuine issue of fact as to the

defendant's actual/constructive knowledge of the spill, and it

was for the jury to decide whether the defendant discharged its

duty to Ms. Colon."




                                5                           A-0491-15T4
    Our review of a ruling on summary judgment is de novo and

we apply the same legal standard as the trial court. Coyne v.

N.J. Dep't of Transp., 182 N.J. 481, 491 (2005); Twp. of

Cinnaminson v. Bertino, 405 N.J. Super. 521, 531 (App. Div.),

certif. denied, 199 N.J. 516 (2009).

    Business owners owe to invitees a duty of reasonable or due

care to provide a safe environment for doing that which is

within the scope of the invitation. Hopkins v. Fox & Lazo

Realtors, 132 N.J. 426, 433 (1993).    The duty of due care

requires a business owner to discover and eliminate dangerous

conditions, to maintain the premises in safe condition, and to

avoid creating conditions that would render the premises unsafe.

O'Shea v. K. Mart Corp., 304 N.J. Super. 489, 492-93 (App. Div.

1997).   Generally, a proprietor "is not liable for injuries

caused by defects of which he had no actual or implied knowledge

or notice, and no reasonable opportunity to discover." Brown v.

Racquet Club of Bricktown, 95 N.J. 280, 291 (1984).

    "[I]n circumstances in which, as a matter of probability, a

dangerous condition is likely to occur as the result of the

nature of the business, the property's condition, or a

demonstrable pattern of conduct or incidents," the mode-of-

operation rule may accord the plaintiff "an inference of

negligence, imposing on the defendant the obligation to come

                                6                             A-0491-15T4
forward with rebutting proof that it had taken prudent and

reasonable steps to avoid the potential hazard." Nisivoccia v.

Glass Gardens, Inc., 175 N.J. 559, 563-64 (2003).

    Recently, the Court reaffirmed four principles guiding the

application of the mode-of-operation doctrine:

         First, the mode-of-operation doctrine has
         never been expanded beyond the self-service
         setting, in which customers independently
         handle merchandise without the assistance of
         employees or may come into direct contact with
         product displays, shelving, packaging, and
         other aspects of the facility that may present
         a risk . . . .

         Second, the rule applies only to accidents
         occurring in areas affected by the business's
         self-service operations, which may extend
         beyond the produce aisle of supermarkets and
         other facilities traditionally associated
         with self-service activities . . . .

         Third, the . . . rule is not limited to cases
         in which customer negligence created the
         dangerous condition; it also applies to self-
         service settings in which the injury may have
         resulted from the manner in which employees
         handled the business's products or equipment,
         or the inherent qualities of the merchandise
         itself . . . .

         Fourth, if the . . . rule applies, it affects
         the parties' burdens of proof in two respects.
         The rule relieves the plaintiff of the burden
         of proving actual or constructive notice of
         the dangerous condition. . . . [and] gives
         rise "to an inference of negligence, shifting
         the burden of production to the defendant, who
         may avoid liability if it shows that it did
         'all that a reasonably prudent man would do


                               7                          A-0491-15T4
          in the light of the risk of injury [the]
          operation entailed.'"

          [Prioleau v. Ky. Fried Chicken, Inc., 223 N.J.
245, 262-263 (2015).]

    Applying these principles, we are satisfied that plaintiff

has failed to establish any nexus between the liquid she alleges

caused her fall and defendant's self-service facility.      Neither

of the two theories presented as to the source of the liquid had

any connection to defendant's self-serve area.

    Yorel Simmons testified there were two self-serve coolers

near the store's check-out area, one for soda, the other for ice

cream.   The soda cooler contained twenty-ounce plastic bottles,

while the ice cream cooler contained popsicles, ice cream

sandwiches, cups, and cones.   At the time of plaintiff's

accident, Simmons was at a check-out counter waiting on a

customer who was immediately in front of plaintiff.   The

customer had a three-year-old sitting in her cart holding a

juice container which Simmons described as "like a pouch, like a

Capri Sun pouch" and noted Toys "R" Us did not sell the product.

    Plaintiff testified that she believed she slipped on

"bubbles" and speculated that someone opened a bubble container,

which were sold at the store, and "maybe they dropped it."

    Neither the juice pouch described by Simmons nor the bubble

container suspected by plaintiff had any demonstrable nexus to

                                8                            A-0491-15T4
the self-service soda and ice cream coolers maintained at

defendant's store.

    Plaintiff relies on Bozza v. Vornado, Inc., 42 N.J. 355

(1964), and Ryder v. Ocean County Mall, 340 N.J. Super. 504

(App. Div.), certif. denied, 170 N.J. 88 (2001), in support of

her argument that she should not have to identify the source of

the spilled liquid.   Her reliance on both cases is misplaced.

     In Bozza, supra, the defendants operated a very busy self-

service restaurant within a retail store where patrons were

permitted to purchase, carry around, and consume food freely

throughout the premises, so much so that the area was littered

with "drippings, paper straw holders, napkins and dirt on the

floor." 42 N.J. at 358.   Although the plaintiff could not

discern what "sticky," "slimy," "chocolate colored substance"

she slipped on, the Court nevertheless applied the mode-of-

operation rule because "the nature of defendants' business and

the general condition of defendants' premises would permit a

jury to infer negligence on the part of the defendants." Id. at

358, 361.

    In contrast, defendant's checkout area contained only two

self-service coolers with no seating and was not a "self-service

cafeteria" as in Bozza, where customers could purchase "sodas,

hot dogs, hamburgers, French fried potatoes and the like" to be

                                9                            A-0491-15T4
"consumed at the counter or carried, with or without trays, to

nearby tables." Id. at 358.

       In Ryder, supra, a patron slipped on a drink spilled in the

common area of a mall. 340 N.J. Super. at 507-08.    We found the

mode-of-operation rule applicable because the mall permitted

patrons to consume food with such frequency that the court

considered it "the functional equivalent of a cafeteria." Id. at

509.   Mall personnel would get reports of one or more spills

every day with more on weekends and holidays. Ibid.

       The use of the mall's common areas to consume food and

beverages in Ryder is distinguishable from the limited items

available at defendant's checkout area.    Although patrons were

permitted to consume food items and beverages on defendant's

premises, there was no showing that patrons treated defendant's

checkout area as a "functional equivalent of a cafeteria." Ibid.

       Plaintiff has failed to demonstrate a reasonable nexus

between the limited self-service items offered at defendant's

store and the dangerous condition allegedly producing her

injury.

       Affirmed.




                                10                          A-0491-15T4